 DRUM PARTS, INC.511Drum Parts,Inc. and Pedro GonzalezDrum Parts,Inc.andWarehouse,Industrial&ServiceEmployees Union Local 752, PetitionerDrum Parts,Inc.,Employer-Petitioner,andWare-house, Industrial&Service Employees Union Local752.Cases8-CA-8737,8-RC-9636,and8-RM-712January 22, 1976DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBy MEMBERSFANNING, JENKINS,AND PENELLOOn September 30, 1975, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthis proceeding. Thereafter, the Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The, Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.1.The Administrative Law Judge found, and weagree, that, by General Foreman O'Kelly's interroga-tion of employee Lindeman and Production Fore-man Collette's interrogation of employee Pekar, re-garding activities protected under Section 7 of theAct, Respondent violated Section 8(a)(1) of the Act.2.The Administrative Law Judge found, and weagree, that by promulgating and posting a no-solici-tation, no-distribution rule on August 29, 1974; 2 bypromulgating and maintaining a second no-solicita-tion,no-distribution rule on August 30; by repri-manding and issuing a warning notice to employeePedro Gonzalez on October 24, in part because heviolated the August' 30 no-solicitation, no-distribu-tion rule; and by Collette's cautioning of employeeFixel and another employee on about October 24 notto talk together about the Union, Respondent violat-ed Section 8(a)(1) of the Act .3 For the reasons setiThe Board hereby corrects certain inadvertent errors of the Administra-tive Law Judge, which do not affect the results herein. The hearing in thismatter was held on April 10 and 11, 1975, in Cleveland, Ohio, rather than inColumbus, Ohio. The interrogation of employee Pekar was conducted byProduction Foreman Collette rather than by General Foreman O'Kelly2 All dates herein are 1974 unless otherwise indicated.3Consistent with their dissenting opinion inEssex International, Inc,211forth by the Administrative Law Judge,we agreewith these findings.3.The General Counsel has excepted to the' Ad-ministrative Law Judge's findings that Respondentdid not violate Section 8(a)(3) and (1) of the Act byassigning-Gonzalez to work on the large welding ma-chine on November 11 or by thereaftersuspendingGonzalez for a period of 3 days after he refused towork on the large welding machine and left the plant.We find merit in these exceptions.When Gonzalez reported to work on the morningof November 11, he was instructed by Collette totake over the operation of the large welding machinewhich had been operated by employee Bester for 12years.Gonzalez, who had operated the - automaticrolling machine for approximately 5 years, had neveroperated the large welding machine, although he hadoperated all of the Respondent's other welding ma-chines. After attempting to operate the large welderfor approximately 15 minutes, Gonzalez complainedto Collette that the fumes affected him and he couldnot do the work. Collette informed him that "[t]his iswhat I have for you." Gonzalez asked to speak toGeneral Manager Tiernan, but he was informed byCollette that Tiernan was out of town. Collette hadpreviously informed Gonzalez that his assignmentwas pursuant to instructions from O'Kelly. At thispoint,Gonzalez went to the timeclock to punch outand leave. Collette approached Gonzalez at the time-clock and asked him what he was doing there. Gon-zalez told Collette that he was not going to do the jobbecause his back hurt .4When Collette requestedGonzalez to perform the work until O'Kelly arrived,Gonzalez responded that he was not going to do thejob. Collette then stated that "If you leave the shop,as far as I am concerned, you are finished here."Gonzalez punched out and left the shop. Thereafter,Gonzalez received a telephone call from Collette whoinformed him that he was suspended for 3 days. Ashort time later, Gonzalez received a letter from Re-spondent confirming his suspension. When Gonzalezreturned to work,' he brought with hima statementfrom his doctor attesting that he had a history ofasthma attacks and advising that a change in jobsmay be beneficial. Nevertheless, Gonzalez was againassigned to the same large welding machine.NLRB 749 (1974), Members Fanning and Jenkins find that the August 30no-solicitation,no-distribution rule is ambiguous and therefore impermissi-bly broad.Member Penello finds, consistent with his concurring opinion inEssex,that the August 30 rule is invalid since the language of the notice thataccompanied the rule,which included a reference to the "plant workingday," clarified the rule and extended its prohibition beyond"paid workingtime "4 The record reveals that Gonzalez regarded his asthma condition and thepain in his back as one and the same physical hmitation.He felt that hisback pain was caused by his breathing in of the smoke fumes which wereemitted by the large welding machine222 NLRB No. 78 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the following facts, we find that Respon-dent violated Section 8(a)(3) and (1) by discriminato-rily assigning Gonzalez to work at a job it knew wasphysically difficult for him to perform, because hehad openly expressed a prounion attitude.The fact that Respondent had knowledge of Gon-zalez' prounion attitude is clear from the record. OnOctober 24, Gonzalez received a verbal reprimandand a written warning after another employee hadcomplained to Respondent that Gonzalez had beenbothering her about the Union. As noted above, wehave found that these actions violated Section 8(a)(1)of the Act because they were, at least in part, theresult of the Respondent's application of an unlawfulno-solicitation rule. Respondent also made referenceto its disciplining of Gonzalez in a notice which itposted on October 24. This notice stated, in part, that"just prior to my posting of this notice, it has beenbrought to my attention that-one of our male em-ployees who is an apparent strong Union supporterhas intimidated another employee in regard to herposition in election matters. This person has beengiven a disciplinary reprimand in regard to this in-fraction. This employee and all others are hereby puton notice that Drum Parts will not tolerate any suchconduct and will issue severe disciplinary actions ifany such activities become known."It is also evident from the record that Respondenthad prior knowledge of the fact that it would bephysically difficult for Gonzalez to work on the largewelding machine. Thus, as found by the Administra-tiveLaw Judge, Respondent had known for sometime that Gonzalez had allergy and breathing prob-lems. Additionally, the record reveals that the largewelding machine emits more smoke fumes than theRespondent's other welding machines and its opera-tion, unlike the other welding machines, requires theoperator to be in a sitting position which makes itdifficult to avoid breathing in the smoke fumes.When Gonzalez complained to Collette that thefumes affected him and that he could not do thework, Collette's only response was that "[t]his is whatI have for you." This unaccommodating treatment ofGonzalez, when viewed in light of the following facts,supports our finding that Gonzalez' assignment wasdiscriminatory.Gonzalez was an employee of com-paratively long standing with the Respondent and hehad an outstanding work attendance record. Further,he was able to perform any of the various duties ofthe regular production employees and he had alwayswillingly accepted, without question, any assignmentgiven to him. This treatment is also in sharp contrastto the more favorable treatment that Respondenthad recently given to two known antiunion employ-ees who had complained about stress. Finally, thistreatment is inconsistent with the accommodating at-titude that Respondent had exhibited toward Gonza-lez' health problems in the past. Thus, during the pre-vious summer, Gonzalez had complained that hisbreathing was affected by certain fans in the plantwhich were blowing air on him. The fans were redi-rected and Gonzalez was given permission by Re-spondent to turn them off whenever he wished.That Gonzalez' assignment was discriminatory isalso supported by the fact that he was reassigned tothe large welding machine when he returned to workafter his suspension. This conclusion is supported bythe fact that the reassignment was made even thoughGonzalez had given Respondent a letter from hisdoctor which described his asthma condition and ad-vised that a change in jobs may be beneficial. Gonza-lez had been informed by Respondent in the letterconfirming his suspension that a certified doctor'sstatement would be necessary if he had a healthproblem which prohibited him from performing"various jobs in [his] general production capacity."Finally, we are not persuaded by the Respondent'salleged reason for assigning Gonzalez to the largeweldingmachine on November 11. Respondentclaims that it removed employee Bester from thelarge welder and transferred Gonzalez from the auto-matic rolling machine because it was believed bymanagement that Bester was holding up production.However, as found by the Administrative Law Judge,no evidence confirming a falloff in production wasintroduced. Further, in late October or early Novem-ber, Lindeman had complained to O'Kelly that shefelt that Bester was literally loading her down withwork and she could not keep up with him.We also find that Respondent violated the Act bysuspending Gonzalez for 3 days after he refused tocontinue to work on the large welding machine andleft the plant. As set forth above, Respondent dis-criminatorily assigned Gonzalez to a job that it knewwas physically difficult for him to perform. By sodoing,Respondent effectively forced Gonzalez totake the action that he took. The fact that Collettetold Gonzalez to stay and at least perform the workuntil O'Kelly arrived does not alter our finding sinceCollette had previously informed Gonzalez that hisassignment was pursuant to O'Kelly's instructions.We note in this regard that Gonzalez asked to speakto General Manager Tiernan but was told by Collettethat Tiernan was out of town. Under these circum-stances, we find that Respondent was not justified insuspending Gonzalez since, as a result of its discrimi-natory assignment, it forced Gonzalez to leave theplant. Accordingly, we find that Respondent violatedSection 8(a)(3) and (1) by suspending Gonzalez for 3days. DRUM PARTS, INC.5134. Inasmuch as we have found that Respondenthas committed violations of Section 8(a)(l) and (3)during the relevant period between the first Boardelection on October 11 and the second Board elec-tion on February 6, 1975, we shall set the secondelection aside and direct a third election.ADDITIONAL CONCLUSION OF LAWInsert the following after paragraph 3 of the Ad-ministrative Law Judge's Conclusions of Law andrenumber the remaining paragraphs accordingly."4.By discriminatorily assigning Pedro Gonzalezto work on the large welding machine on November11 and by thereafter suspending him for 3 days, be-cause he engaged in protected union activity, Re-spondent has violated Section 8(a)(3) and (1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Drum Parts, Inc., Garfield Heights, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning theirunion sympathies or activities, or those of fellow em-ployees.(b) Promulgating, maintaining, and enforcing anyrule which prohibits employees from soliciting or dis-tributing literature on behalf of a labor organizationon the premises of Drum Parts, Inc., during non-working time.(c)Forbidding employees to engage in conversa-tions concerning any union, disciplining employeesfor such activities, or threatening employees with dis-cipline or discharge for engaging in such activities.(d)Discriminatorily assigning employees to jobsbecause they have engaged in protected union activi-ties.(e) Suspending employees because they have en-gaged in protected union activities.(f) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theright to self-organization, to form labor organiza-tions, to loin or assist Warehouse, Industrial & Ser-vice Employees Union Local 752, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, to engage in otherprotected concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act, or to refrainfrom any and all such activities.2.Take the following affirmative action to effectu-ate the policies of the Act:(a)Remove from its bulletin board and rescindthe notices and revoke the no-solicitation, no-distri-bution rules posted August 29 and 30, 1974, and re-posted on October 24, 1974, and revoke and with-draw the disciplinary warning notice given to PedroGonzalez on October 24, 1974.(b)Offer Pedro Gonzalez immediate reinstate-ment to his former job on the automatic rolling ma-chine or, if no such job exists, to a substantiallyequivalent job that he is physically suited to perform,without prejudice to his seniority or other rights andprivileges, and make Pedro Gonzalez whole for anyloss of earnings he may have suffered by reason ofthe discrimination against him from the date of hissuspension on November 11, 1974, until he resumedemployment on November 15, 1974, by payment tohim of the sum of money he would have earned dur-ing this period, less net earnings, if any, to be com-puted in accordance with the formula set forth inF.W. Woolworth Company,90 NLRB 289 (1950), to-gether with interest thereon at rate of 6 percent perannum as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Post at its plant at Garfield Heights, Ohio,copies of the attached notice marked "Appendix." ICopies of said notice, on forms provided by the Re-gional Director for Region 8, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or coveredby any other material,(e)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the rerunelection inCases 8-RC-9636 and 8-RM-712 conducted onFebruary 6, 1975, be, and it hereby is, set aside, ands In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the case be remanded to the Regional Directorfor Region 8 for the purpose of conducting a newelection in the appropriate unit at such time as hedeems the circumstances permit the free choice of abargaining representative.IT IS FURTHER ORDERED that in all other respects thecomplaint be, and it hereby is, dismissed.[Direction of Third Election andExcelsiorfoot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL revoke the no-solicitation, no-distri-bution rules promulgated in the bulletin boardnotices of August 29 and August 30, 1974, re-posted on October 24, 1974, and maintained byus on the employee bulletin board and enforcedby us against our employees.WE WILL withdraw the disciplinary warninggiven Pedro Gonzalez on October 24, 1974, andthe posted notice of the same date which ad-vised the employees of the disciplinary actiontaken against Gonzalez, and the reposted Au-gust 30 notice.WE WILL NOT promulgate, maintain, or enforceany rule which prohibits our employees fromsoliciting or distributing literature on behalf ofany labor organization on the premises of DrumParts, Inc., during nonworking time which in-cludes breaktime and lunchtime as well as be-fore they punch their worktime cards.WE WILL NOT forbid employees to engage inconversations concerning any union or threatenemployees with discipline or discharge for doingso.WE WILL NOT question, interrogate, or inter-view our employees concerning their own and/or other employees' union membership, activi-ties, and desires.WE WILL NOT discriminatorily assign employ-ees to jobs or suspend employees because theyhave engaged in protected union activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the-right to self-organization, to joinlabor organizations, to join or assist Warehouse,Industrial& Service Employees Union Local752, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in other protected concertedactivities for the purposes of collective bargain-ing or other mutual aid or protection, as guaran-teed in Section 7 of the Act, or to refrain fromany and all such activities.WE WILL offer Pedro Gonzalez immediate re-instatement to his former job on the automaticrollingmachine or, if no such job exists, to asubstantially equivalent job that he is physicallysuited to perform, without prejudice to his se-niority or other rights and privileges and WEWILL make Pedro Gonzalez whole for any loss inearnings- ie may have suffered by reason of ourdiscrimination against him.DRUM PARTS, INC.DECISIONSTATEMENT OF THE CASEJENNIEM. SARRICA, Administrative Law Judge: Upondue notice, this consolidated proceeding under Sections 9and 10(c) of the National Labor Relations Act, as amend-ed (29 U.S.C. 151,et seq.),hereinafter referred to as theAct, was heard before me at Columbus, Ohio, on April 10and 11, 1975. Hearing was pursuant to an order consolidat-ing cases issued on April 7, 1975, by the Regional Directorof the National Labor Relations Board for Region 8 in-volving, in Case 8-CA-8737, a complaint issued on Febru-ary 24, 1975, amended on March 19, 1975, presenting alle-gations that Drum Parts, Inc., hereinafter referred to asRespondent, engaged in conduct violative of Sections8(a)(1) and (3) and 2(6) and (7) of the Act, based oncharges filed on November 11, 1974, and, in Cases8-RC-9636 and 8-RM-712, issues raised by objections toa second election, based on the same alleged unlawful con-duct concerning which a hearing was ordered on April 4,1975, by direction of the National Labor Relations Board.Respondent filed an answer denying that it committed un-fair labor practices. Representatives of all parties were pre-sent and participated at the hearing, and Respondent andGeneral Counsel thereafter filed timely briefs.Based on the entire record, including my observation ofwitnesses, and after due consideration of briefs, I make thefollowing:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONRespondent, an Ohio corporation, with its principal of-fice and place of business at Garfield Heights, Ohio, isengaged in the manufacture of drum locks. Respondentadmits that in the operation of this business it annuallyships products valued in excess of $50,000 directly topoints located outside the State of Ohio. I find that Re-spondent is an employer within the meaning of Section2(2) of the Act, engaged in commerce and in operations DRUM PARTS, INC.515affecting commercewithinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONI find that Warehouse, Industrial & Service EmployeesUnion Local 752, herein called the Union, is now, and hasbeen at all times material herein, a labor organization with-m the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether Respondent engaged in unlawful interroga-tion of its employees in regard to union activities, sympa-thies, and membership.2.Whether Respondent promulgated, posted, and en-forced an unlawful no-solicitation rule.3.Whether Respondent engaged in unlawful discrimi-nation against an employee in his job assignment and sus-pension because of his union sympathies and activities.4.Whether any of the foregoing- conduct warrants set-ting aside the second election.B. BackgroundRespondent makes locking rings which are the steelbands that go around the top of steel barrels to hold coversin place. Using in this operation steel ranging from 12 to 20gauge,Respondent utilizes rolling machines where therings are formed, six resistance welders where componentparts are affixed to rolled and formed rings, and riveters toattach fixings. Respondent also has a painting system, abundling machine, and auxiliary shipping and mainte-nance departments. Most of the approximately 25 employ-ees areable to perform any of the production functionsand are shifted occasionally from one process to another asthe need arises. The exception is the three setup men whogenerally operate the rolling machines which require theirtooling skills.An election was conducted by the Board in Cases8-RC-9636 and 8-RM-712 on October 11, 1974, but wasthereafter set aside and a new election was conducted onFebruary 6, 1975. The objections under consideration here-in relate only to the February 6, 1975, election and em-brace conduct alleged to be violations of the Act occurringbetween October 11, 1974, and February 6, 1975.'C. The AllegedViolations1. InterrogationEmployee Jacqueline Lindeman testified that a couple ofweeks after the October11, 1974,election she engaged in aconversationwith GaryO'Kelly, general foreman, in aneffort to refute a rumor that it was the women employeeswho had started passing out union cards. In this conversa-tThe Singer Company,161 NLRB 956 (1966).tion she told O'Kelly that it was Pedro Gonzalez who hadgiven her the card and O'Kelly asked her if she had signedit,but she did not tell him one way or the other. Lindemanstated that around that time she had several conversationswith O'Kelly involving the Union. One such conversationinvolved an interview for the purpose of giving a signedstatement as to what had transpired during the October.1 lelection. In that interview, or another about the same time,O 'Kelly asked her if any of the employees were distributingunion cards, where and when these cards were passed out,who was passing the cards, and if she had signed one ofthese cards.O'Kelly testified that there were five or six conversationswith Lindeman in which the Union was discussed. The firstof these occurred around the first week in November afterthe first election when Lindeman was upset because of alle-gations that the women in the plant had started the uniondrive and she wanted to assure him that the women hadnot started it. On that occasion Lindeman told him she hadbeen asked to sign a card. Assertedly, he told her that if shehad signed it, not to worry about it, because nothing couldhappen to her from either side, and that it was strictly herprivilege, and he did not want to know. O'Kelly gave notestimony as to other four or five conversations concerningthe Union.Lindeman appeared under subpena and, although shewas in a laid-off status at the time of the hearing, is'stillemployed by Respondent. It is undisputed that employeewitnesses subpenaed by the General Counsel were uncoop-erative and that the General Counsel was not afforded anopportunity to interview them concerning their testimonyuntil about 10 minutes before the hearing. Lmdeman's de-meanor was that of a reluctant witness and I attribute cer-tam self-contradiction and confusion appearing in her tes-timony, and her repeated assertions that she had not toldRespondent whether or not she had` signed a card, to herattempts not to offend Respondent by her testimony. Tothe extent that there is a conflict between her version of theconversation concerningwho started the Union andO'Kelly's self-serving recollection, I credit Lindeman.On the basis of her testimony, I find that O'Kelly unlaw-fully interrogated Lindeman both in a conversation con-cerning who started the Union and in a later one whenO'Kelly asked Lindeman if any of the employees were dis-tributing union cards, where and when these cards werepassed out, who was passing out the cards, and if she hadsigned one of these cards.Maintenance man, Joe Pekar, testified that a "couple ofmonths" before the October 11 election, Collette asked himifhe "got a union card" or if he "had seen one," and hereplied in the negative. About 2 weeks to a month beforethat election he had another conversation with Collette inwhich the question of whom the union supporters were wasdiscussed and he gave Collette the names of employees hethought were union supporters.Collette denied that he inquired of Pekar who was forthe Union, but admitted that Pekar did bring to his atten-tion the names of a few employees that he had found outwere for the Union. Collette further testified that he onceasked Pekar did he see, or had anybody approached him tooffer a union card, or did he get one, or did he see anybody 516DECISIONSOF NATIONALLABOR RELATIONS BOARDhand them out on thejob, and thatPekar responded in thenegative.Although Pekar's testimony consisted substantially ofdeclarations of lack of memory,Collette's own testimonyestablishes that he engaged in unlawful interrogation ofPekar.Respondent argues that,even iffoundto have occurred,each of these incidents were isolated and should not beregarded as supporting a finding of a violation.However,each incident cannot be regarded as isolated from similarconduct or from other Respondentconduct.In these cir-cumstances, I find that Respondent violated Section8(a)(1) byO'Kelly's interrogatingLindemanas towhethershe had signed the card whichshe reportedwas given herby Gonzalezand in the later conversation as to the unioncard distribution activities of other employees as well; andby O'Kelly'ssimilar interrogation of Pekar.2.The no-solicitation rulesMartin J.Tiernan,Respondent's general manager,testi-fied that a no-solicitation rule datedJanuary11, 1972, wasposted on the employees bulletin board on that date. Itremained posted for a period of from 4 to 6 weeks and didnot appear on the bulletin board at any time thereafter.Tiernan was unable to supply the reason for, or circum-stances surrounding,its removal from the bulletin board .2From the time of its removal until the August 29 periodthere was no notice on the employee bulletin board. Ac-cording to Tiernan, during that period the Company had apolicy "that the employees would not congregate duringpaid working time,would not pass material to one another;but would stay in their working positions during workingtime."On August 29, 1974, LetcherCollette, the shop fore-man, informed Tiernan of a report that union cards werebeing passed out among the employees.Tiernan draftedand posted the following rule:TO ALL EMPLOYEES:It has just been brought to my attention that certainemployees of Drum Parts,have been involved in talk-ing about Union membership and passing out Unioncards during working hours.2 The no-solicitation rule posted in 1972 was in the form of a notice whichreads as follows.It has been brought to my attention that one or more of our shopemployees is soliciting his fellow employees with regard to their prefer-ence concerning a union in our plantIt should go without a necessity of the writer formerly mentioningthismatter by official bulletin board notice that it is against the rulesand policy of the employer to permit or condone any union activitiesduring paid working time.All members of supervision are to strictly enforce this policy whichwill cause the imposition of severe disciplinary penalties to any viola-tors.We believe that it is reasonable that the company have full controlover its paid working time.It is difficult for the undersigned to comprehend the interest in aunion, especially at this particular tune because of the two current factsof life.#IEmployees may not receive raises in excess of 5 1/2%during theyeardue to the economic stabilization program rules, and,#2 In view of the opening recently of our southern division opera-tion in lower wage area, any further increases will make for a lesser jobsecurity.Iwant to make itvery clear, thatsuch activity iscompletelyunlawfuland should any employee be seenpromotingany Union activity,he will be punished byimmediate dismissal.After theemployees left at the endof the workday on Au-gust29, Tiernancontactedthe Company's labor consult-ant.As a resultof this conversation the consultant under-took the taskof composing a new notice.Tiernanpurchased a new glass enclosed bulletin board,assertedlybecause hisAugust 29notice had beenremoved bypersonsunknown from the opencork-style bulletin board, and onthe morningof August30, posted the following notice:ATTENTION ALL EMPLOYEESUnfortunately,we now find it necessary to onceagain repost ourprior briefbulletin board notice re-garding certain improperand companyprohibited ac-tivities.Thishas been brought to management's atten-tionalready by severalemployeeswho report they arestartingto be highpressured,during their plant work-ing day, by a fewother employees,concerning obtain-ing theirsupport for a Union.Contrary tocommon sense,normal company regu-lations, andtotally without anyright or authorizationto do so, someonepromptly removedthis prior com-panynotice fromthe bulletinboard posting area. Ofcourse,such removaliscontrary to any company'sworkrules, permitting any employees who disagreeswitha postedcompany policyto take it upon himselfto remove,deface or otherwise obliterate,change ordestroypostedemployer policypositions.Please notecarefully:Failure of any employee to fully observethis common place rule of employee conduct willcausesuch employee's immediate discharge if caughtviolating same.Due to thesubstantial importance of this prior post-ed rule, thecompany shallnow, once again,restatethis employer's very logical workregulation.This writerhas been advised thatit is entirely lawfuland completely proper for any employerto prohibit thedistributionof anymaterials,such as Union Authori-zationCards, orotherUnion campaignliterature ofany type, orthe expenditureof any employeetime thruthe verbalefforts of any employeeto sign up or other-wise pressurea fellow employee to supportthe unioneffort,whenever any of thesethings are done while anyof the employeesconcerned are thenon company paidworking time.Also prohibitedis the distributing of union litera-ture of any kindwhere it is passed out, read and/ordiscussed in the plant working area,so as to similarlycause a violation thru misuse of "the company's paidworking time," as set forthherein above, where it maywell create,or tend logicallyto cause other employeedistractions from theemployee'snormal paid workingtime efforts,or other related possible personnel prob-lems of work interference,or the impeding of normalplantproduction,safety, etc.We close by once again stating that this notice isnothingmorethana careful re-statement of thiscompany's or,indeed,any otheremployer's clear law- DRUM PARTS, INC.517ful right to a presumptively valid work rule againstletting certain employees use the plant work time ofeither or both themselves and/or their fellow employ-ees to circulate or discuss matters at our plant, whilethey are receiving company wages for what the em-ployer has every right to expect to be solely employerpaid working time which he must reasonably regulatein order to efficiently control.On October 24, 1974, Pedro Gonzalez was called into theoffice of O'Kelly and given the following Employee Warn-ing Notice:VERBAL WRITTEN WARNINGUsing coercive and intimidative tactics to fellowemployees in violation of previously posted notices.Any further violations of this nature will result inmore severe disciplinary action.Pedro Gonzalez testified that before they punched thetimeclock that morning he had told Maryann Glasko theUnion wanted to talk to her because she had been talkingto the Company one day and another day she was talkingto the Union. He stated to her that "Maybe he wants tobring you in court to testify to the truth." Gonzalez deniedthat he told her at that time the Union had tapes of herconversation with the business agent 3 and was going totake her to jail because she had lied.4 He also denied thathe said anything to Glasko about this after he punched in.Maryann Glasko testified that, before she punched thetimecard on October 24, Gonzalez was jumping aroundsaying that the Union was throwing her in jail because shedid not go to some union meeting. She tried to ask himwhat meeting he was talking about but he just said theywere throwing her in jail. After she punched in and went towork "it just kept going on all morning until I was just sonervous I didn't know what to expect." After the mid-morning break she went to see Collette and told him whatGonzalez had said to her; that he had continued telling herthis from the time she had punched her work card; andthat she was so nervous that maybe she should go home.Collette took her, instead, to O'Kelly's office and had herrepeat what she had reported to him. When she suggestedshe should go home, O'Kelly told her he would talk toGonzalez and she should go back to her job. Glasko fur-ther testified that during the morning Maryann Fixel whoworked with Gonzalez said to her, "Pedro is really afteryou with the union, they are going to throw you in jail."Fixel testified that it was about 6:45 a.m., near thewomen's lunchroom just before she punched the timeclock,that she overheard the conversation in which Gonzaleztold Glasko something about some tapes that he had heardand that she was going to be in trouble about it. Fixel3 It appears that when the union agents called upon Glasko in her homeduring the preelection campaign they had with them answering serviceequipment, and that Glasko had thought it was a small radio but on reflec-tion concluded it could have been a tape recorder.4 According to his affidavit, and his admission thereof at the hearing "acouple of days before the October 11, election," Gonzalez told Glasko that"the union was waiting to talk to her, because she was talking on two sidesfor the company and for the union, and maybe he was going to bring a casein court about her talking one day for the union and one day for the compa-further testified that during the period between the twoelections "mostly everyone" was talking about the Unionduring company paid time. Around the time when the inci-dent between Gonzalez and Glasko took place, Collettecame to her work station and spoke to her and anotheremployee, telling them not to talk together about theUnion because it was causing trouble.According to Collette, when Gonzalez came into the of-fice he was asked about his statements to Glasko and hedid not deny the conversation. When he was asked aboutthe things he was talking to her about, he said, "You willsee,you will see. She can't play two sides at the sametime." So they gave him the warning slip.O'Kelly testified that, when they brought Gonzalez intothe office, he told Gonzalez that he was brought in for "theallegation" to Glasko that morning, for disrupting produc-tion, and for speaking to Glasko with threateningaccusa-tions, and that he was being given a written reprimand.Gonzalez agreed he had made "the allegation" to Glasko,asserting that she could not say the things that she hadbeen saying and that she would go to jail for it. O'KellytoldGonzalez that it was not his concern; he would bepaid to work and she was paid to work; and that he wasnot allowed to do this on company time because of thepostings.Tiernan testified that he had overheard the conversationwith Glasko from his office across the hall. After she re-turned to work "they" had a meeting in O'Kelly's officewhere it was decided to give a warning notice to Gonzalez.They typed up a "verbal written notice." When Gonzalezcame into the office Tiernan stood by the door. O'KellytoldGonzalez he had in front of him a "formal writtenverbal notice' and then proceeded to read the notice toGonzalez. Pedro responded that what he said to Glasko"was true and that they would find out that she was a liar;she lies to the company and she lies to the union. She can-not do this. She will go to jail." Tiernan then interjected,"Pedro, Maryann and you and everyone else in this plant ispaid to make rings. Whether or not Maryannis a liar isnoneof your concern, and you should not, and you cannotcontinue this type of wording to her. Do your job and gohome and be paid for it. That is all you have to worryabout." Gonzalez signed the slip, took his carbon copy andwent back to work. Tiernan asserted that at no time didGonzalez express a denial of the accusations.Gonzalez recalled that when he entered O'Kelly's officehe was invited to sit down and, when Tiernan came, O'Kel-ly said he was giving Gonzalez a warning slip because hewas talking to Glasko but did not mention specificallywhat he was supposed to have said to Glasko. Then Tier-nan said that he was not allowed to talk at the Company;"he said, no talk to the ladies." Gonzalez explained, that heworked the rolling machine, he had to tell the ladies whatto do once in a while; "I am responsible for the job, I mustexplain to lady."On October 24, 1974, the following notice was posted:ATTENTION: ALL EMPLOYEESIt has been brought to the attention of the Produc-tion Foreman, Letcher Collette, and the writer, asGeneral Foreman,_ that certain individuals who are ex- 518DECISIONSOF NATIONALLABOR RELATIONS BOARDceptionally strong supporters of the petitioning Unionare roaming around the plant areas away from theirnormal work stations and duties engaging duringCompany paid working hours and attempting to elec-tioneer and otherwise pressure their fellow employeeswith regard to supporting the Union.A previous notice prohibiting such activities on paidworking time was posted on August 30, 1974 and isnow by this notice reposted, in view to the objectionsto the election which are presently pending.EVERY PLANT EMPLOYEE IS HEREWITH AND HEREBY DI-RECTED TO CEASE ALL WANDERINGS ABOUT THE PLANT RE-LATING TO UNION MATTERS OR ELECTION MATTERS COV-ERED BY THIS NOTICE. THIS SHALL APPLY EQUALLY TO ANYEMPLOYEE WHO SPENDS HIS PAID WORKING TIME ENGAGINGIN UNION CAMPAIGNING OR ELECTIONEERING. DISCUSSIONSWITH OTHER[ EMPLOYEES, REGARDLESS OF WHETHER SUCHEMPLOYEE MAY BE TALKING FAVORABLE TO THE UNION ORFAVORABLE TO THE COMPANY'S POSITION. JUST PRIOR TOMY POSTING OF THIS NOTICE, IT HASBEENBROUGHT TO MYATTENTION THAT ONE OF OUR MALE EMPLOYEES WHO IS ANAPPARENT STRONG UNION SUPPORTER HAS INTIMIDATEDANOTHER EMPLOYEE IN REGARD TO HER POSITION IN ELEC-TION MATTERS.THIS PERSON HAS BEEN GIVEN A DISCIPLI-NARYREPRIMANDIN REGARD TO THIS INFRACTION. THISEMPLOYEE AND ALL OTHERS ARE HEREBY PUT ON NOTICETHAT DRUM PARTS WILL NOT TOLERATE ANY SUCH CON-DUCT AND WILL ISSUE SEVERE DISCIPLINARY ACTIONS IFANY SUCH ACTIVITIES BECOME KNOWN.Generally, with respect to enforcement of the no-solici-tation rule, Tiernan testified that no employee has beenwarned, reprimanded for congregating, soliciting, or dis-tributing on company time. Collette testified that he ex-pects everybody to stay on his job during working time. Ifa man leaves his job and is talking to somebody else on thejob Collette asks him to go back to his position. "That isall."He asserted that he has issued warnings to employeesfor talking during paid working time. No written warningswere supplied in support of this assertion and no particu-lars of any such incident were supplied. It is not suggestedby the testimony of any witness that Respondent had a ruleagainst employees talking to one another while they wereworking or in their normal work contact, other than theno-solicitation rule.During the union campaign T-shirts with union sloganswere worn by some union adherents. At the request of em-ployees opposed to the Union, Respondent purchased andprinted on the backs of vests a legend representing a unionelection ballot with an "X" in the "No" box. These weremade available to employees to wear. The T-shirts andvests were worn by employees at their work stations duringtheir working hours.5The General Counsel contends that both of the rulespromulgated and posted on August 29 and 30, 1974, arepresumptively unlawful since they reasonably could be in-terpreted by employees as restricting protected activity5At the hearing I reserved ruling on Respondent's objection to testimonyconcerning the jackets and on a motion to strike such testimony Inasmuchas such evidence arguably relates to the areas of application of the no-during lunch and break time: The August 29 notice be-cause it was patently illegal, prohibiting on its face solicita-tion during "working hours"; and the August 30 noticebecause it was ambiguous and served as a reposting andrepublication of the August 29 notice. Respondent assertsthat the August 29 notice was only posted for approximate-ly 2-1/2 hours before it was removed and was never en-forced, therefore its effect wasdeminimis,unworthy of afinding of a violation; and that the rule posted on August30 is presumptively valid on its face, and no discriminatoryor disparate enforcement has been shown.Both the General Counsel and Respondent rely upon theBoard's decision inEssex International, Inc.,211 NLRB749 (1974), as support for their respective positions. In thatcase the Board held 6 that a rule which prohibited unionsolicitationor distribution during "working time" or"worktime" would be considered valid on its face and thatthe party attempting to invalidate the rule must show byextrinsic evidence that in the context of the particular case,the rule was communicated or applied in such a way as toconvey an intent to restrict or prohibit solicitation duringbreaktime or other periods when employees were not ac-tively at work. On the other hand, a rule .that prohibitsunion solicitation or distribution during "working hours,"unless its impact on lunch and breaktime is clarified, isconsideredprima faciesusceptible of the interpretation thatthe prohibition applies to all business hours and is undulyrestrictive of Section 7 rights. In that case the Board willfind such a rule invalid unless the employer shows by ex-trinsic evidence that, in the context of the particular case,the "working hours" rule was communicated or applied insuch a way as to convey the intent clearly to permit solici-tation during breaktime or other periods when employeesare not actively working.The August 29 notice containing reference only to"working hours" is, under theEssexrationale, unlawful onits face. The fact that it actually remained posted for aperiod of less than a half day, in itself, does not remove thecoercive effect or nullify the notice. Respondent not onlydid not take steps to withdraw this rule, it did not evenremove the posted notice. That notice disappeared fromthe bulletin board by the end of the workday and it wasclear at the hearing herein that the Respondent entertaineda suspicion of its removal by an employee, as employeespassed the bulletin board when they punched the timeclockat the end of the day. In these circumstances, I find thatthe promulgation and posting of the August 29 no-solicita-tion, no-distribution rule was a violation of Section8(a)(1)of the Act.The language contained in the August 30 notice, set outin italics and designated as a restatement of the prior post-ed rule, uses the phrase "on company paid working time."Standing alone, this rule could be said to be valid on itsface under the tests set forth inEssex.It'would not appearappropriate, however, in evaluating the rule, to considerthe phrases used as in isolation from the context of theentire notice in which the rule is set forth. The GeneralCounsel points to the preceding paragraphs of the notice,particularly the opening sentence, as establishing that thissolicitation rule I find that it is relevant, and deny the motion to strike6Members Fanning and Jenkins dissenting. DRUM PARTS, INC.519was a reposting and reiteration of the unlawful rule postedthe previous day, which carried forward and continued ineffect the unlawful aspects of the prior -rule.? This viewignores the fact that the Board's approach to the evaluationof the language in a rule permits clarification of the lan-guage by delimiting the area of its impact. While such clar-ification is referred to inEssexonly with respect to phrasesconsideredprima faciesusceptible to an unlawfully broadinterpretation, it is not thinkable that the Board intended aphrase, considered valid on its face, to stand in isolationand thereby become immunized from pronouncements de-signating the areas of impact as going beyond lawful limits.Thus, although in the August 30 notice Respondent pro-claimed it was restating the rule and proceeded to do sowith phrases designated as lawful inEssex,in the samenotice Respondent indicated the areas of impact as includ-ing "employees . . . plant working day," and "the distribu-tion of union literature . . . where it is passed out, readand/or discussed in the plant working area, so as to simi-larly cause a violation thru misuse of `the company's paidworking time,' . . . where it-may well create, or tend logi-cally to cause other employees distractions from theemployee's normal paid working time effort, or other relat-ed possible personnel problems...." etc.These phrases constitute the context in which the August30 rule was communicated to employees. I view them asclarifications of the impact area of that rule, which I findextends the rule beyond the individual participating inemployee's "paid working time" conduct to include unionactivities engaged in during breaktime, lunch, or other peri-ods when not actively at work, where such activity mightpossibly instigate or result in a chain of effects culminating,not only in union activity by others during "paid workingtime," but also in distractions, possible personnel prob-lems, etc.'Viewed in this light, I find that the August 30 rule, asclarified by the context in which it was communicated, isunduly restrictive of employees' Section 7 rights.9 Accord-7 The language of the notice makes it clear that reference was to theAugust 29 rule which had been removed from the bulletin board and not tothe 1972 rule or any unwritten interim rule referred to in testimony ofvarious witnesses of Respondent. The evidence reveals, and I find, that the1972 rule was abandoned after it had served its purpose and there was nosuch rule in effect at the time of the August 29 posting.8 Although I rejected Respondents contention that the only extrinsic evi-dence relevant is of the rule's discriminatory application or disparate en-forcement, and I received evidence of its application or lack thereof asrelevant in applying theEssexstandards of evaluation and interpretation, Ihave found it unnecessary and therefore have not` relied upon evidence ofthe rule's application in determining the scope and coercive impact of therule itself9 That this was indeed the intent of the rule, if one need look further, isdemonstrated by the subsequent application of the rule to the Gonzalez-Glasko incident wherein comments concerning union activity made byGonzalez to Glasko before either had punched their work timecards, whichresulted in Glasko becoming nervous and asking her foreman to go home,was the basis for a written warning notice of violation of the rule issued onOctober 24, to Gonzalez.In'this conneetion,t on the record and demeanor of the witnesses, I findthat Gonzalez did not in, fact continue -making those statements to Glaskoafter their working time commenced. Glasko was not one of the girls whoworked directly with Gonzalez and there is no testimony indicating thateither went to the other's work station after the shift began. I credit Gonza-lez in this respect. Fixel who did work with Gonzalez was not asked aboutthis although she was a witness and testified concerning the initial conversa-ingly, I find that, by promulgating and maintaining thatrule,Respondent violated Section 8(a)(1) of the Act. °3.Enforcement of the ruleEnforcement of the foregoing rule is also urged as a vio-lation of the Act, specifically in the issuance of a warningnotice to Gonzalez and in the cautioning of Fixel and an-other employee not to talk about the Union.With respect to the Gonzalez warning notice of October24, 1974, it is clear that such notice was regarded by Re-spondent as being issued, at least in part, for violating itsno-solicitation rule. Not only does the written warning sliprefer specifically to a "violation of previously posted no-tices," (and the evidence fails to establish that any noticesof rules other than no-solicitation no-distribution rules ex-isted), but also to make sure that the message of the rule'sapplication reached the employees the Respondent, thatvery day, posted a "notice" on the bulletin board purport-ing to repost the August 30, 1974, notice. Included in theOctober 24 notice was Respondent's publication of the factthat a disciplinary reprimand had been given to "a maleemployee," a "strong union supporter" for an infraction ofthe rule, and a warning to employees that "severe discipli-nary actions" would befall others if any such infractionsbecome known.As the no-solicitation rule as communicated to employ-ees was itself unlawful, the application of that rule was alsounlawful.! I Even if it were arguable that application of therule was only a part of the reason for the disciplinary warn-ing given Gonzalez, the illegality of the rule taints the ac-tion taken by Respondent as unlawful." Accordingly, Ifind that the reprimand of Gonzalez on October 24, 1974,given in the form, of an oral confrontation in Respondent'soffice with plant officials and the issuance of the warningslip constituted unlawful interference, restraint, and coer-cion within,the meaning of Section 8(a)(1) of the Act.Although the comment by Foreman Collette to Fixeland her working companion, that they should not talk to-gether about the Union because it was causing trouble,occurred during working time at her machine, this circum-stance is insufficient to limit his instruction to "workingtime." Even if so regarded it was contrary to the normalpattern during, the entire period between the October 11and February 6, 1975, elections of "mostly everyone" talk-ing about the Union during company paid-time. If thiscautioning arose because of Fixel's comment to Glasko,clearly there was disparate treatment which could be at-tion before work. Further, Fixel, according to Glasko's undenied testimony,did make a comment to Glasko during the morning repeating in part whatGonzales had said earlier, but Fixel did not receive a warning for this"working time" comment Indeed the question of whether Gonzalez in factmade any statement during the "working time" of either employee was soinsignificant to Respondent that it did not even inquire into the matter oftiming and place of the remarks, either before it decided upon and preparedthe warning slip or before it delivered the reprimand to Gonzalez and publi-cized the fact on the bulletin board as a reaffirmation of the no-solicitationno-distribution rule1° SeePepsi-Cola Bottling Co of Los Angeles,211 NLRB 870 (1974), ap-plying theEssex, supra,standard of evaluation to unfair labor practice pro-ceedings.SeeGroendyke Transport, Inc.,211 NLRB 921 (1974).i2 SeeLeon Ferenbach Inc.,213 NLRB 373 (1974) 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDtributable only to Respondent's knowledge that Gonzalezwas a "strong" union adherent. In any event, the restrictionof an employee's conversations about the Union in the faceof an unlawful no-solicitation rule is unlawful and violativeof Section 8(a)(1) of the Act.134.The suspension of GonzalezPedro Gonzalez was an employee of comparatively longstanding with Respondent, who, according to his supervi-sors,had an outstanding work attendance record, was ableto perform any of the various duties assigned to regularproduction employees, and had always willingly acceptedany assignment given him without question. His primarywork assignment for some 5 years, however, had been onthe automatic rolling machine.According to the testimony of Gonzalez and other em-ployees whom I credit in this respect, when Gonzalez re-ported at the plant on the morning of November 11, 1974,he was instructed by Foreman Collette to take over opera-tion of the large welding machine regularly operated forsome 12 years by employee George Bester. This is a lowmachine at which the operator must be seated, generallyused for welding the heaviest gauge steel, and was the onlywelder in the plant that Gonzalez had not previously oper-ated.Becauseof the heavier gauge steel involved in its op-eration, and the comparatively longer period of heat con-tact required thereby, this welder gives off many moresmoke fumes than do the other welders which require onlyan instantaneous spark touch and consequently give offlittleor no smoke, and at which the operator is able tostand to operate placing him in a more advantageous as-pect in relation to any fumes.Gonzalez attempted to operate the machine for some 15minutes, inthe meantime complaining to Collette that thefumesfrom the machine affected him and that he couldnot do the job. Collette informed Gonzalez that "This iswhat I have for you."Becausein making the initialassign-ment Collette had stated it was pursuant to instructions byGeneral Foreman O'Kelly, Gonzalez then asked to speakto the plant manager and Collette said that Tiernan wasout of town that day. At 7:15 Gonzalez went to the time-clock to punch out and leave.Uncontradicted testimony of Collette indicates that heapproached Gonzalez at the timeclock and inquired whathe was doing there. Gonzalez stated he was not going to dothe job. Collette asked him why, and Gonzalez replied thathis back hurt. Collette told him to at least do the job untilO'Kelly arrived at the plant. Gonzalez responded that hewas not going to do the job. Collette then said, "If youleave the shop, as faras I amconcerned, you are finishedhere."Gonzalez punched his timecard, left the shop, and wentdirectly to the National Labor Relations Board RegionalOffice and filed the complaint herein. Later that day hereceived a call from Collette advising him that hewas sus-pended for 3 days, and a letter confirming this followed.When Gonzalez reported to work after the suspension he13Ling Products Company, Inc,212 NLRB 152 (1974)brought with him a statement from his doctor attesting thatGonzalez had a history of asthma attacks. Nevertheless hewas again assigned to the same welding machine aboutwhich he had complained. Gonzalez testified that he wasable to operate the big welder during this period of assign-ment because, having seen his doctor duringhis suspen-sion,he was then taking his allergy pills.14It is clear from his testimony that Gonzalez regarded hisallergy, his asthma, and his pain in the back as one and thesame physical limitation. He explained that the positionrequired in operating that particular welding machineforced him to be close to the weldmg spot; that he has tohave his mouth open to get air to breathe; and that thesmoke fumes from the heat contact go inside and affect hisback, causing a lot of pain in his back. He concludes thatthe pain in his back is caused by his asthma.Respondent presented testimony that the reason for re-moving George Bester from his regular welding job andassigningGonzalez to operate it was because a productionlag had developed on that line and it was believed by man-agementthat George Bester was slowing down and holdingup production; and that Gonzalez was chosen to takeBester'splace because he was able to operateanyof themachinery and had never before taken exceptionto an as-signment.No evidence confirming a falling off of produc-tion on that or any other line was presented to verify thisassertion.Additionally, it appears that, in late October or earlyNovember 1974, Lindeman was at the front door intentupon quitting because, as she reported to O'Kelly, she feltshe was being abused on the production line by GeorgeBester who was deliberately working beyond his normalspeed and literally loading her down with work at her sec-ondary operation, and she could not keep up with him.O'Kelly told Lindeman not to quit but to go home for therest of the day and cool off, which she did. This happenedagainand he persuaded her to takesome timeat the plantto cool off in the women's lounge rather than go home.Similarly, in contrast to the Respondent's reaction to Gon-zalez' claim of physical problems on the jobassignment,efforts were made by Respondent, in the Glasko-Gonzalezincident discussed above, to rectify the situation and tokeep Glasko on the job despite her desire to go home be-cause of her nervous condition.Despite Respondent's knowledge of Gonzalez' prounionattitude and its unaccommodating attitude toward hishealth complaints in contrast to the treatment accorded thecomplaints concerningstressby Lindeman and Glasko,both of whom had displayed their antiunion attitude inrequesting and wearing the companyvestsand in reportingto Respondent officials on union activities, I am not per-14Respondentasserts thatthe doctor's statement presented after the sus-pension was the firstknowledge it had of Gonzalez' asthma.Iview itsknowledge of the specificdiagnosis as irrelevant,since all three supervisorsinvolved inthe suspension decisionhad notice that Gonzalez had allergyand breathing difficultiesfrom an incidentthe previoussummer when Gon-zalez complainedto both Collette and O'Kelly aboutthe fans which wereaffecting his breathingand told them of his allergy. At that time O'Kellymerely said he also had an allergy, and left thefan in a positionwhere it hitGonzalez Upon his appeal to Tiernan because of his allergyand the latter'sinvestigationof the situation, Tiernan orderedthe fan redirectedand toldGonzalez he could turn the fan off anytime. DRUM PARTS, INC.521suaded that the initial assignment given Gonzalez wasmade for. discriminatory reasons. I cannot, therefore, findon the evidence presented here that Gonzalez' assignmentto the Bester welder was unlawful.Similarly, in spite of these contrasts in treatment andcognizant of Respondent's apparently unreasonable andvindictive attitude in assigning Gonzalez the same weldingmachine for a period of time upon his return from his sus-pension after it had medical proof of his physical impair-ment, I do not find his 3-day suspension to have been forunlawful reasons.Unlike the situation with respect toLindeman and Glasko, Gonzalez walked off the job ratherthan wait and take the matter up with a higher official-areasonable request in view of Collette's initial representa-tion to Gonzalez that the assignment was on O'Kelly's or-ders. In the face of this, Gonzalez left the premises underthreat of discharge if he did so. His belief that talking toO'Kelly would be a futile gesture because it was repre-sented to him as O'Kelly's initial decision does not dimin-ish his responsibility for leaving the plant against the directorders of his supervisor. What, to him, was reasonable orfutile is not the test of the issue here. Rather, we are con-cerned with the motive for Respondent's actions. In thecircumstances, I find that an unlawful motive, althoughsuspected, is not established.Accordingly, I shall recommend dismissal of the allega-tions of an 8(a)(3) violation.IV. THE OBJECTIONAL ELECTION CONDUCTHaving found that during the relevant period betweenOctober 11, 1974, and the second Board election conduct-ed on February 6, 1975, Respondent engaged in unlawfulinterrogation of Lindeman,15 and promulgated,main-tained, and enforced an unlawful no-solicitation no-distri-bution rule, each and all constituting interference, re-straint, and coercion of employees in the exercise of theirSection 7 rights,I find thatsuch conduct interfered withexercise of a free choiceby employeesin theFebruary 6,1975,election.Accordingly,I recommend that the Boardset the election aside and that a new election be ordered.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent is, and has been at all times material tothis proceeding, an employer within the meaning of Sec-tion 2(2) of the Act engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent has committed unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by interro-gating its employees with respect to activities protected bySection 7 of the Act, and by promulgating, maintaining,and enforcing no-solicitation no-distribution rules whichare unduly broad, thereby interfering with the rights guar-anteed in Section 7 of the Act.4.The aforesaid unlawful conduct constitutes unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The aforesaid unfair labor practices interfered withthe freedom of choice in the election conducted on Febru-ary 6, 1975, under Section 9 of the Act, and warrantsettingthat election aside.15Because it is not specifically established that the admitted part of theunlawful interrogation of Pekar occurred during the relevant election periodI have not relied upon that conduct as a basis for setting aside the February6, 1975, election.In this connection in such interrogation as occurred con-current with or during Respondent's interviews for procurement of state-ments relating to the conduct of the first election, I find no merit inRespondent's defense of privilege for the purpose of developing its objec-tions. Such questions were clearly irrelevant to any such inquiry. To theextent that its defense is Respondent's efforts to enforce its no-solicitationno-distribution rule, suffice it to note that those rules have been foundunlawful.THE REMEDYHaving found that the Respondent engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain specific ac-tion set forth below in the recommended Order designed toeffectuate the policies of the Act.[Recommended Order omitted from publication.]